Loammi Simpson who married with Elizabeth Relict widdow of Richard Critchley deced or John Cleesby his Lawfull Attourny plaint. conta Jabez Salter and Nathan11 Addams Junio1 Defendt in an action of debt of Seven pounds ten Shillings in money or thereabouts remaining due to bee paid of the annuity ordered the sd Elizabeth by the County Court sitting by Adjournmt 23. novr 1675. according to attachmt. . . . The Jury . . . found for the Defendts costs of Court.
[ See case of the same name at the July session, 1679, above, p. 1040.]